If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     November 9, 2021
               Plaintiff-Appellee,

v                                                                    No. 355305
                                                                     Cass Circuit Court
DENISE ANN FLORA,                                                    LC No. 17-010326-FH

               Defendant-Appellant.


Before: MURRAY, C.J., and MARKEY and RIORDAN, JJ.

PER CURIAM.

        Defendant appeals by leave granted1 the trial court’s order denying her motion to withdraw
her guilty plea entered at a probation revocation hearing. The trial court sentenced defendant as a
fourth-offense habitual offender, MCL 769.12, to concurrent terms of 76 months to 30 years’
incarceration for methamphetamine possession with intent to deliver, MCL 333.7401(2)(b)(i);
19 months to 30 years’ incarceration for methamphetamine possession, MCL 333.7403(2)(b)(i);
24 months to 30 years’ incarceration for marijuana possession with intent to deliver,
MCL 333.7401(2)(d)(iii); 24 months to 30 years’ incarceration for each of two counts of delivery
of a controlled substance, MCL 333.7401(2)(c); 59 days’ incarceration for each of two counts of
possession of a controlled substance, MCL 333.7403(2)(b)(ii); and 59 days’ incarceration for
subsequent-offense possession of marijuana, MCL 333.7403(2)(d); MCL 333.7413. On appeal,
defendant argues that the trial court erred when it denied her motion to withdraw her plea to a
probation violation. Defendant also argues that she is entitled to resentencing because her sentence
was not proportionate and the trial court should have departed downward. We affirm.

                                I. FACTS AND PROCEEDINGS

       In October 2017, a police officer observed defendant drive through a red light. During an
ensuing stop, the officer learned that defendant had recently been convicted of methamphetamine-


1
 People v Flora, unpublished order of the Court of Appeals, entered December 22, 2020 (Docket
No. 355305).


                                                -1-
related crimes, and defendant consented to a search of her vehicle. During that search, the officer
discovered marijuana and methamphetamine, and approximately $1,661 in cash.

        In March 2018, defendant pleaded guilty to several drug charges and to violating her
probation for a previous conviction. The trial court sentenced defendant to 30 months’ probation.
A condition of that probation was that defendant “must not use or possess any controlled
substances or drug paraphernalia.” Nineteen months later, in October 2019, defendant’s probation
officer alleged that defendant had violated her probation by using methamphetamine. In response
to the allegation, defendant waived her right to counsel, and the trial court then found defendant
guilty of that probation violation.

        In February 2020, defendant’s probation officer again alleged that defendant violated her
probation by using methamphetamine. The trial court held a hearing, which it styled a “probation-
violation plea.” Defendant appeared in propria persona. After the trial court explained the charges
and potential term of incarceration if defendant pleaded guilty, defendant declined representation
by counsel. Defendant then pleaded guilty to the probation violation, the trial court again informed
her that she had the right to counsel at sentencing, and it then appointed counsel at defendant’s
request.

        The trial court subsequently conducted a sentencing hearing. For that sentencing,
defendant’s presentence information report (PSIR) calculated her minimum sentencing guidelines
range at 84 to 280 months. At the hearing, defendant described herself as having a life-long
addiction to drugs, and she acknowledged her need for help and credited the Swift and Sure
Program2 (SSP) with saving her life. She expressed her wish that that program could go on longer.
Defense counsel stated that the department of corrections recommended sentencing defendant at
the bottom of the sentencing guidelines range, but that was not reflective of “all her conduct” and
was “based purely on . . . the positive drug tests and nothing more. There’s nothing else in this
report to suggest that her efforts at sobriety were insincere.” The trial court then revoked
defendant’s probation and sentenced her to 76 months to 30 years’ incarceration for the most
serious charge, as well as the various concurrent terms for the lesser charges as described
previously.

        In August 2020, defendant moved to withdraw her plea and for a resentencing. Defendant
argued that she had not been properly advised of her right to counsel at the hearing when she
pleaded guilty to the probation violation in February 2020. Specifically, defendant argued that she
was not informed that an attorney was available even if she could not afford one before she pleaded
guilty. In addition, defendant argued that the trial court erred by imposing a disproportionate
sentence because it failed to depart downward from the sentencing guidelines in acknowledgment
of her completion of the SSP.



2
  The Swift and Sure Sanctions Probation Program is an intensive probation supervision program
that targets high-risk felony offenders with a history of probation violations or failures. See
MCL 771A.1 et seq.; Michigan Courts, Swift and Sure Sanctions Probation Program (SSSPP)
 (accessed October 20, 2021).


                                                -2-
        At the hearing on defendant’s motions, the trial court reiterated the conversation between
defendant and the trial court at her plea hearing about her right to proceed with an attorney before
she pleaded guilty. The court again memorialized that defendant indicated she did not wish to be
represented by one. The trial court also observed that defendant had been before the court many
times, including entering multiple pleas. The trial court stated that “she understood her right to be
represented by an attorney, and I’m satisfied there’s been compliance with the court rule.” The
trial court thus denied the motion to withdraw the plea. The trial court also denied the motion for
resentencing, noting that its respective sentences were either within or below the applicable
guidelines range. Defendant now appeals.

                                    II. RIGHT TO COUNSEL

        Defendant argues that the trial court failed to specifically advise her that she was entitled
to a court-appointed attorney before she entered a guilty plea to the probation violation. Therefore,
defendant argues, she did not make a knowing and intelligent waiver of her right to counsel.

        “When assessing the validity of a defendant’s waiver of the right of counsel, we review de
novo the entire record to determine whether the trial court’s factual findings regarding the waiver
were clearly erroneous.” People v Willing, 267 Mich App 208, 218; 704 NW2d 472 (2005). “To
the extent that a ruling involves an interpretation of the law or the application of a constitutional
standard to uncontested facts, our review is de novo.” Id. at 219 (cleaned up). “A trial court’s
decision on a motion to withdraw a plea is reviewed for an abuse of discretion.” People v Cole,
491 Mich 325, 329; 817 NW2d 497 (2012).

       MCR 6.445 provides, in pertinent part, as follows with respect to the procedures at a
probation revocation hearing:

              (B) Arraignment on the Charge.           At the arraignment on the alleged
       probation violation, the court must

                                                 ***

               (2) advise the probationer that

               (a) the probationer has a right to contest the charge at a hearing, and

               (b) the probationer is entitled to a lawyer’s assistance at the hearing and at
       all subsequent court proceedings, and that the court will appoint a lawyer at public
       expense if the probationer wants one and is financially unable to retain one,

               (3) if requested and appropriate, appoint a lawyer . . . .

                                                 ***

               (F) Pleas of Guilty. The probationer may, at the arraignment or afterward,
       plead guilty to the violation. Before accepting a guilty plea, the court, speaking
       directly to the probationer and receiving the probationer’s response, must



                                                 -3-
               (1) advise the probationer that by pleading guilty the probationer is giving
       up the right to a contested hearing and, if the probationer is proceeding without
       legal representation, the right to a lawyer’s assistance as set forth in subrule
       (B)(2)(b) . . . .

         “Pursuant to MCR 6.445[,] . . . due process is satisfied in a probation revocation proceeding
if a trial court advises a defendant of his right to counsel and the appointment of counsel, if he is
indigent, and determines if there is a knowing and intelligent waiver of that right.” People v
Belanger, 227 Mich App 637, 647; 576 NW2d 703 (1998). “Factors to be considered when
deciding whether defendant had made a knowing waiver of his right to counsel are defendant’s
age, education, prior criminal experience, mental state, financial condition, and the various factors,
pressures or inducements which led him to admit the allegations against him without the assistance
of counsel.” People v Kitley, 59 Mich App 71, 76; 228 NW2d 834 (1975).

        At the plea hearing for defendant’s probation violation, the trial court meticulously walked
through the maximum penalties of the most serious charges and the punitive implications for
defendant if she were found guilty. The trial court stated that defendant had the right to an attorney
and to a probation violation hearing, before asking defendant if she wished to proceed without an
attorney. Defendant stated plainly that she understood the consequences and did not wish to be
represented by counsel. Specifically, the exchange was as follows:

               The Court: In this matter—in these matters, you do have the right to be
       represented by an attorney and you do have the right in these matters to have a
       probation violation hearing. So let me ask you, do you wish to be represented by
       an attorney in these matters?

               The Defendant: No.

               The Court: No; did you intend to plead guilty to these charges?

               The Defendant: Yes.

Defendant then proceeded to plead guilty to the probation violation.

         Approximately five months after her sentence had been imposed, defendant moved to
withdraw her guilty plea. At the hearing on that motion, the trial court in effect stated that, even
if it did not expressly inform defendant that she was entitled to counsel at public expense, it was
confident that defendant understood the scope of her rights. The trial court observed that it had
duly informed defendant that she had the right to an attorney and that she was familiar with
criminal proceedings, including plea entry.

         Accordingly, we find no factual or legal error in the trial court’s reasoning. The record
indicates that defendant had an extensive criminal history and a history of pleading guilty. The
trial court properly took those considerations into account. See id. at 76. Given defendant’s history
with the criminal justice system, it is logical to conclude that she understood the “right to be
represented by an attorney” as encompassing the right to be represented by an attorney appointed
by the court “at public expense.” See MCR 6.445(B)(2)(b). Importantly, moments after defendant
pleaded guilty, she did request, and was assigned, counsel for her sentencing hearing. She


                                                 -4-
requested, by name, the same attorney who had represented her during her previous drug-offense
proceedings:

              The Court: Let me ask you, you do have a right at sentencing to have an
       attorney, and even though you pled guilty today without an attorney, you still would
       have a continuing right so you could have an attorney represent you at sentencing.

                Do you want to be represented by an attorney at sentencing?

                The Defendant: I don’t know.

                The Court: You don’t know?

                The Defendant: I mean, I—

                The Court: Pardon?

                The Defendant: —that would be fine.

                The Court: Okay; why don’t we go ahead—who represented you before?

                The Defendant: Drake.

                The Court: Rob Drake; why don’t we—were you comfortable with Mr.
       Drake?

                The Defendant: Yeah.

                The Court: Okay; why don’t we go ahead and appoint Attorney Drake? . . .

        As shown, that attorney was court-appointed, so there is no doubt that defendant was aware
that the right to an attorney encompassed a right to an attorney at public expense. Nor is there any
doubt that the trial court understood that she was aware of her rights in this regard.

        Consequently, we find no violation of MCR 6.445 or due process. Although the trial court
did not expressly state that defendant’s right to counsel included the right to an attorney at public
expense, that fact was implicitly communicated to defendant by the trial court when it informed
her about her “right to be represented by an attorney.” Moreover, given that defendant
subsequently invoked her right to be represented by an attorney at public expense at sentencing, it
is apparent that she fully understood the nature of her right to an attorney when she was arraigned
and pleaded guilty. Accordingly, we conclude that the trial court did not abuse its discretion by
denying her motion to withdraw her plea.

                                         III. SENTENCE

       Next, defendant argues that the trial court erred by failing to depart downward from the
sentencing guidelines.




                                                -5-
        We review the issue of whether a trial court properly imposed a sentence that was
proportionate to the offender and the offense for an abuse of discretion. See People v Steanhouse,
500 Mich 453, 459-460; 902 NW2d 327 (2017). A trial court abuses its sentencing discretion
when the sentence imposed is not “proportionate to the seriousness of the circumstances
surrounding the offense and the offender.” Id. at 460 (quotation marks and citation omitted).
“[D]epartures are appropriate where the guidelines do not adequately account for important factors
legitimately considered at sentencing.” People v Milbourn, 435 Mich 630, 657; 461 NW2d 1
(1990).

        Here, the minimum sentencing guidelines range was 84 to 280 months’ incarceration. The
trial court sentenced defendant to 76 months to 30 years’ incarceration for methamphetamine
possession with intent to deliver, the most serious offense, and sentenced defendant within the
guidelines for the remaining sentences. Thus, the trial court departed downward by eight months.
Indeed, the trial court acknowledged its decision to depart downward, explaining as follows when
addressing defendant’s motion for resentencing:

       [O]n the Count I charge, which is the delivery of methamphetamine as a fourth
       offense, her guideline range, as was calculated at the original sentence, was 84 to
       280, and she was given 76 months to 30 years, so she was given below what had
       been the calculated guidelines by the Court.

                                              * * *

       But on the most serious offense the Court did give—take into consideration what
       she’d done and what she’d participated (sic), and the Court went below the
       calculated guidelines. So I understand you indi—and your brief indicates that the
       Court could go below those guidelines; I think the Court did, and I think the Court
       did give her consideration for the things that she had done, but the Court also had
       to look at the fact of what she continued to do. Even though—it’s one thing to
       participate in programs and complete them, and it’s easy to say that they completed
       the program, but if they don’t follow through and use the tools that they’ve gained
       in those programs, to what extent should they be rewarded, you know? And I think
       she was rewarded with a sentence below the guidelines, anyway, and so she as [sic]
       given credit for that. But again, she—she did continue to violate, did continue to
       use; as I told her at the time of sentencing it was the saddest day in my life because
       of everything we’d poured into her, not only myself, but all the team. We had gone
       over and above, I think, with Ms. Flora, and had done all we could. I still gave her
       the benefit of the doubt and—and sentenced her under the guidelines even though
       she continued to violate and violate to the point where we had to violate her
       probation and bring her back.

               So I’m going to—I’m not going to resentence her. I think that the sentences
       that were imposed were—are valid sentences, and I think—I think the Court did
       give her consideration at the time of the original sentencing on the probation
       violation, and—and so we’ll go ahead and affirm the sentences as—as imposed.

After questioning by defense counsel, the trial court reiterated:


                                                 -6-
       I did in fact, you know, give her—like I said, I—that—the—as a matter of fact,
       even at the time of sentencing, and I realize you weren’t contesting them, but the
       original guidelines scored by the department in the Count I were—was 87 to 290.
       We had some discussion and it was reduced to 84 to 280, so we actually reduced it
       even at the time of the original sentencing, . . . .

                                               ***

               So we did go ahead and reduce them based on our discussion then, and I
       think, then, I even gave her the benefit of the doubt even after that on the probation
       violation to—to sentence her below that Count I charge.

               So we’ll go ahead and confirm the—affirm the sentences as imposed . . . .

        On appeal, defendant repeatedly contends that her efforts in completing the SSP before her
probation revocation should have resulted in a downward departure from the guidelines range.
Defendant stresses her completion of SSP, which by all accounts is a difficult and intensive drug-
rehabilitation program, in support of her argument that the trial court’s sentence was unreasonable
and disproportionate. However, defendant wholly fails to acknowledge that she already has
received her requested relief—a downward departure from the guidelines range. And defendant
does not argue that the already-imposed departure sentence was itself unreasonable or
disproportionate. Regardless, showing that some other sentence might have also been reasonable
given the record, simply does not affirmatively demonstrate that the sentence imposed was an
abuse of discretion. See Steanhouse, 500 Mich at 460.

        Defendant also argues that defense counsel was ineffective by failing to ask for a
downward departure. Defendant did not raise this issue in her questions presented. Therefore,
whether defense counsel was ineffective is not properly before us, and we could decline to address
it on that ground alone. See MCR 7.212(C)(5); People v Anderson, 284 Mich App 11, 16; 772
NW2d 792 (2009). Regardless, we find it necessary to note that defense counsel was not
ineffective in the manner that defendant now suggests because defense counsel did request a
downward departure both at sentencing and at resentencing. And, as stated earlier, defendant has
already received her downward departure, as her counsel requested. Therefore, defendant’s claim
of ineffective assistance is simply without merit. See People v Mack, 265 Mich App 122, 130;
695 NW2d 342 (2005).

                                       IV. CONCLUSION

       There were no errors warranting relief. Consequently, we affirm.



                                                             /s/ Christopher M. Murray
                                                             /s/ Jane E. Markey
                                                             /s/ Michael J. Riordan




                                                -7-